Title: From James Madison to James Monroe, 25 June 1816
From: Madison, James
To: Monroe, James



Dear Sir 
Mont Pelier June 25. 1816

I have received from Mr. Graham the Communications to you from Algiers, which being copies I do not return.
The course before us is obvious.  The ground taken in the last instructions, must be adhered to.  The Dey must distinctly understand, that altho’ we prefer peace we are prepared for War; and will make no change in the late treaty, nor concession of any sort to avoid it.
It appears from Shaws letter to the Secretary of the Navy, that the Brig and crew detained by Spain had been given up to Algiers directly; and that the existing claim on us rests of course on that circumstance, and relates now to an equivolent.  The delivery is not even necessarily implied by Shaler who must have communicated the fact in some other dispatch.  This change of the question with Algiers, Strengthens or rather renders impregnable the ground on which we stand.  The Dey may be told that whilst no Stipulation required the delivery it was produced by our demand on Spain; and Spain may be reminded of the reprehensible manner, in which she first delayed & finally perverted the fulfilment of her promise.
I send herewith the letter of the Dey.  Being in the Turkish language & with an Arabic translation only, I am of course unable to judge how far its contents may affect the policy to be observed by us, or what ought to be the answer.  I wish there may not be some difficulty and delay, in finding an Interpreter.  Be so good as soon as the meaning of Dey is understood, to sketch a proper answer & have it forwarded for my signature, in case the letter be not of a character to make an answer improper.
From a comparison of Shalers and Shaws dispatches, the question for consideration with the two Departments will be, whether any change or increase ought to take place in our Mediterranean armament.  It may be well to bring it, with the light derived from the Deys letter, into a consultation between all the Departments.
The mode of Shalers retirement, was awkward to say the least.  From the approbation of the naval commanders, it must have been viewed differently on the Spot, where all the circumstances could be best understood.  If it be proper to yeild to his renewed wish to return, it will be necessary to look out for a successor.  Poinsett would not I presume accept such an appointment.  As no other is in prospect perhaps he might reconcile himself to it.  I understand he will ’ere long be on a northern ramble.  In that case there may be an opportunity of sounding him.  Should our affairs however be peaceably adjusted with Algiers, it will be proper that Shaler should see that issue, before he with draws.  Friendly respects’
